DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0161544 Fomani et al. in view of U.S. Patent Application Publication No. 2020/0133414 Lee et al.
1. 	Referring to claim 1, Fomani et al. teaches a display comprising: a substrate; sets of light emitting diodes (LEDs), (Figure 2 #222), arranged on the substrate, (Figure 2 #238), each of the sets of LEDs comprising a red LED, (Figure 2 #222 & Paragraph 0045), a green LED, (Figure 2 #222 & Paragraph 0045), a blue LED, (Figure 2 #222 & Paragraph 0045), and each of the sets of LEDs forming a pixel, (Figure 2 #222 & Paragraph 0045), of the display; a sensor, (Figure 2 #202 & Paragraph 0045), embedded in each of the sets of LEDs, the sensor, (Figure 2 #202), arranged in a plane in which the red, green, and blue LEDs, (Figure 2 #222), are arranged in each of the sets of LEDs; and a cover, (Figure 2 #208), comprising the cover covering the sets of LEDs, (Figure 2 #222), wherein the sensor, (Figure 2 #202), is configured to sense at least one of ambient light and proximity of an object to the cover, (Paragraph 0028), but is silent with respect to the material used for the cover layer, such as a dielectric material.
Fomani et al. teaches the cover to be made out of glass, which has a dielectric constant of 5-10, but is silent to the layer being a dielectric.
Lee et al. teaches of a similar device where the cover layer is made out of glass and also polyethylene terephthalate, a polyvinyl resin, or polyester, which has a higher dielectric constant.
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee et al. with Fomani et al. because it is well known that these materials can be interchanged, where a dielectric material would be less rigid as glass allowing for the device to have a reduced chance of breakage, hence increasing reliability, and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
2. 	Referring to claim 2, Fomani et al. teaches a display of claim 1, wherein the sensor is configured to sense contact between the object, (Figure 2 #204), and the cover, (Figure 2 #208).
3. 	Referring to claim 3, Fomani et al. teaches a display of claim 1, wherein the sensor includes a capacitive sensor, (Figure 2 #202 & Paragraph 0045).
4. 	Referring to claim 4, Fomani et al. teaches a display of claim 1, wherein the sensor includes a photo-resistor, (Figure 2 #202 & Paragraph 0045).
5. 	Referring to claim 5, Fomani et al. teaches a display of claim 1, wherein the sensor includes a photo diode, (Figure 2 #202 & Paragraph 0045).
6. 	Referring to claim 6, Fomani et al. teaches a display of claim 1, wherein in each pixel of the display, an area covered by the sensor, (Figure 2 #202), is the same as an area covered by each of the red, green, and blue LEDs, (Figure 2 #222).
7. 	Referring to claim 8, Fomani et al. teaches a system comprising: the display of claim 1, and a controller configured to: control the sets of LEDs; and detect, based on an input received from the sensor, the at least one of ambient light and proximity of the object to the cover, (Paragraphs 0019-0021, 0026, & 0035).
8. 	Referring to claim 10, Fomani et al. teaches a system comprising: the display of claim 1, and a controller configured to: detect, based on an input received from the sensor, the at least one of ambient light and proximity of the object to the cover; and control one or more of the sets of LEDs based on the detected at least one of ambient light and proximity of the object to the cover, (Paragraphs 0019-0021, 0026, & 0035).
9. 	Referring to claim 11, Fomani et al. teaches a method comprising: arranging sets of light emitting diodes (LEDs), (Figure 2 #222),on a substrate, (Figure 2 #238), each of the sets of LEDs comprising a red LED, (Figure 2 #222 & Paragraph 0045), a green LED, (Figure 2 #222 & Paragraph 0045), a blue LED, (Figure 2 #222 & Paragraph 0045), and each of the sets of LEDs forming a pixel of the display, (Figure 2 #222 & Paragraph 0045); integrating a sensor, (Figure 2 #202 & Paragraph 0045), in each of the sets of LEDs, (Figure 2 #222), the sensor, (Figure 2 #202), being arranged in a plane in which the red, green, and blue LEDs are arranged in each of the sets of LEDs, (Figure 2 #222); covering the sets of LEDs a cover comprising the cover covering the sets of LEDs, (Figure 2 #222), wherein the sensor, (Figure 2 #202), is configured to sense at least one of ambient light and proximity of an object to the cover, (Paragraph 0028), but is silent with respect to the material used for the cover layer, such as a dielectric material.
Fomani et al. teaches the cover to be made out of glass, which has a dielectric constant of 5-10, but is silent to the layer being a dielectric.
Lee et al. teaches of a similar device where the cover layer is made out of glass and also polyethylene terephthalate, a polyvinyl resin, or polyester, which has a higher dielectric constant.
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee et al. with Fomani et al. because it is well known that these materials can be interchanged, where a dielectric material would be less rigid as glass allowing for the device to have a reduced chance of breakage, hence increasing reliability, and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
10. 	Referring to claim 12, Fomani et al. teaches a method of claim 11, further comprising sensing using the sensor contact between the object, (Figure 2 #204), and the cover, (Figure 2 #208).
11.	Referring to claim 13, Fomani et al. teaches a method of claim 11, wherein the sensor includes a capacitive sensor, (Figure 2 #202 & Paragraph 0045).
12. 	Referring to claim 14, Fomani et al. teaches a method of claim 11, wherein the sensor includes a photo-resistor, (Figure 2 #202 & Paragraph 0045).
13. 	Referring to claim 15, Fomani et al. teaches a method of claim 11, wherein the sensor includes a photo diode, (Figure 2 #202 & Paragraph 0045).
14. 	Referring to claim 16, Fomani et al. teaches a method of claim 11, wherein in each pixel of the display, an area covered by the sensor is the same as an area covered by each of the red, green, and blue LEDs.
15. 	Referring to claim 18, Fomani et al. teaches a method of claim 11, further comprising: detecting, based on an input received from the sensor, the at least one of ambient light and proximity of the object to the cover; and controlling one or more of the sets of LEDs based on the detected at least one of ambient light and proximity of the object to the cover, (Paragraphs 0019-0021, 0026, & 0035).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
16.	Claims 7, 9, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with a display of claims 1 and 11, wherein in each pixel of the display, an area covered by the sensor is more than 3 times larger than an area covered by the red, green, and blue LEDs; a system comprising: the display of claims 1 and 11, wherein the sensor includes a photodiode; and a controller configured to: control the sets of LEDs; and detect the proximity of the object to the cover based on an AC portion of an input received from the sensor; and detect the ambient light based on a DC portion of the input received from the sensor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        11/3/22